—Proceeding pursuant to Executive Law § 298 to review an order of the Commissioner of the State Division of Human Rights, dated June 26, 1984, which, inter alia, held that complainant was discriminated against by petitioner Pan American World Airways, Inc. (Pan Am) on the basis of age.
Petition granted, on the law, without costs or disbursements, to the extent of annulling the provision of the order which directed Pan Am to pay complainant "any amounts which he paid for medical hospital or dental services, or premiums therefore [sic], which amounts he would not have paid had he been continuously employed by Respondent from August 31, 1981”, complainant’s demand for such payments dismissed, and order otherwise confirmed and proceeding otherwise dismissed.
The Commissioner’s determination that complainant Genarro Sammarco had been discriminated against by petitioner Pan Am on the basis of age is supported by substantial evidence (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). We note, however, that as the Commissioner found that the "[cjomplainant offered insufficient evidence to corroborate the amount of expenses which he paid but were not reimbursed”, Pan Am should not have been directed to reimburse complainant for any such expenses. Brown, J. P., Rubin, Lawrence and Kooper, JJ., concur.